J. H. Gillis, P. J.
The defendant was convicted of armed robbery MOLA § 750.529 (Stat Ann 1969 Hum Supp § 28.797) in a jury trial. On appeal, defendant contends that the trial court committed reversible error in its charge to the jury and, further, that the trial court denied the defendant a fair trial by displaying its feeling of defendant’s guilt to the jury and, finally, the defendant alleges that the trial court erred in denying defendant’s motion for a directed verdict of acquittal.
An examination of the record fails to establish any of the defendant’s claims of reversible error.
Affirmed.
All concurred.